Citation Nr: 1044215	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1956 to May 1959 and 
from June 1959 to June 1965.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in February 2007, a statement of the 
case was issued in January 2008, and a substantive appeal was 
received in January 2008.  The Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board hearing at the 
local RO in August 2010.  A copy of the hearing transcript has 
been associated with the claims file. 

The Board notes that the issue of entitlement to an increased 
rating for the Veteran's service-connected left knee was also on 
appeal from a February 2010 rating decision.  The RO issued a 
statement of the case in September 2010.  However, the Veteran 
failed to file a timely substantive appeal.  Thus, there remain 
no allegations of errors of fact or law for appellate 
consideration of this issue.  See 38 C.F.R.  § 20.204

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
right knee disability.  At the Board hearing, the Veteran 
indicated that he injured his right knee at the same time that he 
injured his left knee when he fell in 1956 during boot camp.  He 
further stated that he had experienced right knee pain ever since 
the original injury.  While service treatment records in 1956 
only document the left knee injury, importantly, a January 1964 
service treatment does show that the Veteran fell striking his 
right knee with resultant pain.  The assessment was soft tissue 
injury.  Current VA treatment records showed that the Veteran 
currently has arthritis of the right knee.  Accordingly, given 
that there is medical evidence of an injury to the right knee 
while in service and that there is current medical evidence of 
degenerative changes of the right knee, the Board finds that a VA 
examination is necessary to determine whether the Veteran's 
current right knee disability is related to the injury in 
service.  See 38 C.F.R. § 3.159.  

In the alternative, the Veteran has claimed that his right knee 
disability is secondary to his service-connected left knee 
disability.  The Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Thus, the VA examination should also address whether the 
Veteran's right knee disability is proximately due to or 
aggravated by his service-connected left knee disability pursuant 
to 38 C.F.R. § 3.110.  

Further, the Veteran has asserted that he has undergone 
continuous treatment at the VA Medical Center (VAMC) in Denver, 
Colorado from 1966 to the present.  The claims file includes a 
July 1981 inpatient treatment record as well as outpatient 
records from July 1993 to September 2010, with the exception of 
records from January 2007 to November 2008.  As VA medical 
records are constructively of record and must be obtained, the RO 
should obtain all VA treatment records from 1966 to July 1993, 
from January 2007 to November 2008 and from September 2010 to the 
present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992).   

Moreover, the Board observes that additional VA treatment records 
pertaining to the right knee were associated with the claims file 
after the most recent supplemental statement of the case 
addressing the issue on appeal was issued in June 2009.  The 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates 
that all evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his claim 
at that level.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not duplicative of 
evidence already discussed in the statement of the case or a 
supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  38 
C.F.R.  § 19.31(b)(1).  Accordingly, the RO must ensure that all 
of the additional evidence associated with the claims file since 
the most recent supplemental statement of the case issued in June 
2009 is considered.   

Lastly, the Veteran has not received notice informing him of the 
information and evidence necessary to establish entitlement to 
service connection under a secondary theory of entitlement 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2010).  The Board recognizes that the RO sent VCAA notice 
to the Veteran in November 2006.  However, this notice only 
provided information concerning entitlement to service connection 
as directly related to service.  Thus, in view of the need to 
return the case for other matters, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA notice 
requirements with respect to the issue on appeal.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi 18 Vet App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The RO should furnish the Veteran with 
an appropriate VCAA letter.  The letter 
should specifically include notice to the 
Veteran of the evidence necessary to 
substantiate his claim on appeal under the 
theory of entitlement as secondary to his 
service-connected disability.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from 1966 to July 1993, from January 2007 
to November 2008 and from September 2010 to 
the present from the Denver, Colorado VAMC.  
If any of these records are unavailable, it 
must be clearly documented in the claims 
file. 

3.  The Veteran should be scheduled for an 
appropriate  VA orthopedic examination.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the right 
knee found on examination should be clearly 
reported.  Any medically indicated tests, 
such as x-rays, should be accomplished.  

After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current right knee disability is 
causally related to service, to include the 
January 1964 incident.  

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current right knee disability is 
proximately due to, or caused by, the 
Veteran's service-connected left knee 
disability?  

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current right knee disability has been 
aggravated by the Veteran's service-
connected left knee disability. 

A detailed rationale should be provided for 
any opinions expressed.  

4.  After all necessary development has 
been accomplished, the RO should review the 
expanded record, to specifically include 
all evidence received since the June 2009 
supplemental statement of the case, and 
readjudicated the claim.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. I. Velez
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



